Citation Nr: 1137424	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a shrapnel wound and contusion to the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from June 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his spouse appeared and testified at a hearing held in Washington, D.C. before the undersigned Veterans Law Judge in July 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary for additional development of the Veteran's claim.

Initially, the Board notes that, at the July 2011 hearing, the Veteran testified that he has been seen for his left knee disability by a private medical care provider for about a year and that he was currently undergoing physical therapy at this medical care provider's facility.  The Veteran has not, however, provided VA with a release for this physician's medical records.  As these treatment records may be highly relevant to his claim, the Veteran should be contacted and requested to submit a release to VA for it to obtain these private treatment records or to provide them himself.

In addition, the Veteran testified that he had had treatment at the VA Medical Center in Philadelphia within two weeks of the hearing.  (According to the Veteran, he had a cortisone shot in his left knee at that time.)  The last VA treatment records in the claims file are from September 2010.  Treatment records subsequent to that date may be highly probative to the Veteran's claim.  In addition, VA records are considered part of the record on appeal as they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO should obtain the Veteran's VA treatment records from October 2010 to the present.

Finally, the Board finds that VA examinations are warranted.  The Board acknowledges that the Veteran has already undergone three VA examinations in conjunction with his claim - in September 2005, June 2008, and September 2010.  Unfortunately, the Board finds these examinations to be inadequate to appropriately rate all the manifestations of the Veteran's left knee disability.  The Board notes that the Veteran's service-connected left knee disability has been rated as 10 percent disabling under Diagnostic Code 5311, which is assigned for moderate muscles injuries to Muscle Group VI.  That rating has been in effect since the date after the Veteran's discharge from service in August 1972.  The Board also notes that, in the November 2005 rating decision, a separate 10 percent disability rating was awarded for the scar residual of the shell fragment wound on the Veteran's left knee.

Despite the fact that the RO requested that the Veteran be given muscle examinations, the only one given was in September 2005.  The June 2008 and September 2010 VA examinations are joint evaluations.  Even so, the September 2005 VA examiner failed to address whether the criteria for a higher evaluation for a muscle injury was warranted.  In other words, the examiner failed to address whether there were objective findings of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, nor did he provide information on tests of strength and endurance compared with the sound side.  As for the June 2008 and September 2010 examinations, these evaluations simply fail to indicate any examination of the muscles of the Veteran's left lower extremity at all.  

Furthermore, the Board notes that the June 2008 VA examiner stated that the diagnosis of patellofemoral syndrome that he gave was related to the Veteran's military service as an orthopedist in July 1972 evaluated the Veteran and awarded a diagnosis of chondromalacia based on physical examination and plain films of the left knee that were normal.  In addition, at the September 2010 VA examination, the examiner noted that X-rays of the left knee showed arthritis.  Consequently, this evidence raises the question of whether the Veteran should also receive a separate disability rating for orthopedic manifestations (e.g., limitation of motion) of his service-connected left knee disability.  Significantly, the RO has never considered this question.

Finally, the Board finds that the both the June 2008 and the September 2010 VA examinations are inadequate because the Veteran complained of having instability of the knee and yet neither examiner commented in their reports that they tested for stability of the knee and what the objective tests showed.  As instability of the knee may establish entitlement to a separate disability rating under Diagnostic Code 5257, the Veteran's complaints of instability trigger the need for objective testing to determine whether in fact there is instability of the left knee.  Failure to set forth the results of such testing in the exam reports renders them inadequate for evaluating the current severity of the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of the private medical care provider whom he testified at the July 2011 hearing has treated him over the past year and from whom he was receiving physical therapy at that time for his left knee disability.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.  All such available private records should be associated with the claims file.  

2.  Obtain the Veteran's medical records from the VA Medical Center in Philadelphia, Pennsylvania, for treatment from October 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available VA records should be associated with the claims folder.  

3.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for VA joint and muscle examinations.  The claims file must be provided to the examiners for review in conjunction with the examinations.  The examiners should indicate in the reports that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.  

All necessary tests and studies should be conducted in order to ascertain all the manifestations and their severity related to the Veteran's service-connected left knee disorder.  

For the joints examination, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's left knee and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner must also test for instability of the Veteran's left knee.  

For the muscle examination, the examiner must address what, if any, muscle injury residuals the Veteran may have as set forth in the examination worksheet, and specifically must address whether there is objective findings of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and he must provide information on tests of strength and endurance compared with the sound side.  

If the examinations are combined into one, the examiner must address the separate criteria set forth in the examination worksheets for joints and muscles in examining the Veteran's service-connected left knee disability.  

4.  After ensuring all necessary development has been completed (including the adequacy of the VA examination report(s)), the Veteran's claim should be readjudicated to include consideration of whether separate disability ratings are warranted for any separate orthopedic and muscle injury manifestations of the Veteran's service-connected left knee disability.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

